Citation Nr: 0511123	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
diabetes mellitus, secondary to service-connected 
hypertension. 


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran has diabetes mellitus that is related to and 
is aggravated by his service-connected hypertension.


CONCLUSION OF LAW

Diabetes mellitus is aggravated by the veteran's service-
connected hypertension.  38 U.S.C.A. § 1131 (West 2002);  38 
C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the veteran has been diagnosed with diabetes 
mellitus.  There is no evidence in the veteran's service 
medical records of any diagnosis of this condition.  The 
veteran was first diagnosed with hypertension in April 1984, 
while he was in service.  He has been service-connected for 
hypertension since June 26, 1996.  His hypertension is now 
rated 10 percent disabling.

The veteran does not contend that his diabetes mellitus is 
the result of his service-connected hypertension.  Rather, he 
contends that his service-connected hypertension has caused 
his diabetes to be more difficult to control and has 
increased his risk of stroke, heart disease, and kidney 
failure.  

In support of his claim, the veteran submitted several 
letters written by his private physician.  In the first two 
letters he submitted, the physician was somewhat equivocal in 
that he was hesitant to make a causal link between the 
veteran's service-connected hypertension and his diabetes.  
After conferring with an endocrinologist, however, the 
physician submitted an additional letter confirming his 
belief that there was indeed a connection between the two 
disabilities.  The contents of these letters are described 
more particularly herein.  The first letter was submitted to 
the RO in July 2003.  In this letter, the physician stated 
that the veteran's hypertension had made his diabetes worse 
than it would have been otherwise.  In a letter submitted in 
August 2003, the physician stated that the veteran had had a 
small transient ischemic attack that year, which he believed 
might have been caused by the combination of the veteran's 
diabetes and his service-connected hypertension.  The 
physician further stated that he believed that the 
hypertension made the veteran's diabetes more difficult to 
control and increased his risk of stroke, heart disease and 
kidney failure.  Significantly, he also stated, "[a]t this 
time, we do think that his hypertension and his diabetes are 
related."  In November 2003, after conferring with 
endocrinologists associated with his practice, the physician 
submitted an additional letter to the RO.  In this letter he 
stated, "[t]he question has been raised as to whether or not 
his diabetes is related to his service...in discussions with 
our endocrinologist here in Pensacola, they do feel that 
there is a relationship." 

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen, supra.  The Board also notes 
that in such cases, only the portion attributable to the 
service-connected condition will qualify for compensation.  
Id.  In this case, the treating physician's November 2003 
opinion, prepared after consultation with a specialist (an 
endocrinologist), specifically relates the veteran's diabetes 
mellitus to his service.  In sum, the treating physician 
relates the veteran's diabetes to his service-connected 
hypertension, at the very least by aggravation.

The Board finds that the preponderance of the evidence 
establishes that the veteran's diabetes is aggravated by his 
service-connected hypertension.  In this case there is a 
competent medical opinion in support of the claim that is 
unrebutted by other medical opinion of record.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning against 
seeking additional medical opinion where favorable evidence 
in the record is unrebutted).  As such, the Board concludes 
that the veteran's claim for entitlement to service 
connection for diabetes mellitus, as secondary to his 
service-connected hypertension, is warranted.  Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).

II.  Veteran's Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 
3.159(b) (2003), the VA is required to inform the veteran (1) 
of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim. Any 
defect in the VCAA notice provided to the veteran is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.


ORDER

Service connection for diabetes mellitus, as secondary to 
service-connected hypertension, is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


